DETAILED ACTION
This Action is a response to the reply filed 10 February 2021. Claims 1, 9 and 13 are amended; claim 8 is canceled; no claims are added. Claims 1-7 and 9-13 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Christian et al., U.S. 2015/0261696 A1 (hereinafter referred to as “Christian”) in view of Tamayo et al., U.S. 2007/0299650 A1 (hereinafter referred to as “Tamayo”).

Regarding claim 1, Christian teaches: A method for testing a device driver software of a processor (Christian, e.g., ¶5, “methods and systems that can emulate multiple USB peripherals when testing computing devices and/or systems …” See also, e.g., ¶8, “… run a testing framework … emulate USB hardware device communication drivers …” and ¶39, “test executor computing device (601) may run … an EUP device communications driver …”), the method comprising: 
configuring an identity field of a testing device based on a device emulation command received through a first testing device interface (Christian, e.g., ¶38, “connecting the test executor computing device with a microcontroller on an emulated USB peripheral (EUP) device that has USB support … Specific descriptors, which define a USB profile, are loaded into the EUP device’s microcontroller (503). The device configuration defined by the specific descriptors may be stored in the microcontroller’s RAM. These descriptors include a device identifier related to an actual USB device that the microcontroller should emulate …” Examiner’s note: configuring the identity field is interpreted as consistent with loading the descriptor into the microcontroller’s RAM) …
running an emulation program on the testing device, the emulation program comprising an emulation of a human input device in accordance with the configured identity field (Christian, e.g., ¶30, “… test executor computing device may use this code to load any USB profile including specific descriptors related to a particular USB peripheral device onto a EUP microcontroller … EUP device emulates the functionality of the particular keyboard model for which the descriptor was loaded …” and ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); 
receiving an input instruction in the testing device via the first testing device interface, the input instruction indicative of an input performable on the emulated human input device (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test …”); 
the emulation program, emulating an output signal generatable by the emulated human input device in response to the input being performed on the emulated human input device (Christian, e.g., ¶30, “EUP device emulates the functionality of the particular keyboard model for which the descriptor was tested …” See also, e.g., ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); 
outputting the emulated output signal via a second testing device interface to the device driver software of the processor to translate the emulated output signal to an event in an application program running on the processor (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test. Responses from the computing device under test are returned to the EUP device, which then returns the responses to the test application …” Examiner’s note: see broadly 
Christian does not specifically teach that the identify field is accessible by the device driver for recognizing the testing device or loading firmware onto the processor associated with the data in the configured identity field. However, Tamayo does teach: wherein the identity field is accessible by the device driver software for recognising the testing device (Tamayo, e.g., ¶¶51-53, “… firmware saves the new device descriptors … last PJL command that the host sends is … command to reset the USB lines … from the point of view of the host, the sequence in step 5 will be seen as a new device is connected … new set of descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device which triggers the installation of the driver being tested.” Examiner’s note: the driver is installed in order to interoperate with (i.e. recognize and communicate with) the connected testing device); loading onto the processor, a [firmware] corresponding to the testing device recognized, wherein the firmware is associated with data in the configured identity field (Tamayo, e.g., ¶53, “seen as a new device is connected … host then performs an enumeration … a new set of device descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device …” Examiner’s note: the definition of “loading” can include both a transfer of software or data or the initialization and preparation of software for execution, such as from memory or storage. As cited above with respect to Christian, based on the loading of a device descriptor, the software of Christian is configured to load a firmware consistent with the descriptor. Tamayo is additionally cited to show that, based on a descriptor or a particular item of software under test, the source of the software can be from outside the device, i.e. it is loaded in the sense of a transfer) for the purpose of enabling the configuration of a testing peripheral device to ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian to provide that the identify field is accessible by the device driver for recognizing the testing device and loading firmware onto the processor associated with the data in the configured identity field because the disclosure of Tamayo shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of emulating peripheral USB physical devices to provide that the identify field is accessible by the device driver for recognizing the testing device and loading firmware onto the processor associated with the data in the configured identity field for the purpose of enabling the configuration of a testing peripheral device to communicate with a host device in order to test and execute appropriate device driver software (Tamayo, Id.).

Regarding claim 2, the rejection of claim 1 is incorporated, and Tamayo further teaches: wherein the second testing device interface is the first testing device interface (Tamayo, FIG. 2, showing a single interface between the hardware device emulator and the host device).

Regarding claim 7, the rejection of claim 1 is incorporated, and Tamayo further teaches: receiving a query from the processor via the second testing device interface for accessing the identity field; and sending data of the identity field to the processor in response to the query, via the second testing device interface (Tamayo, e.g., ¶¶24-25, “Configuration and set up of the device is initiated after the detection of the attachment of the device to the host device … Once the unique address is assigned, the host then sends a series of commands to set up the communication pipes of the device. This series of commands will establish the detailed identity of the USB device. It will also inform the host of its capabilities and gives the host the ability to correctly assign the device driver that will work for the device … Upon power up, the default set of descriptors are copied into the volatile memory called registers … current descriptors are used for replies to the host …” Examiner’s note: an indication of a series of command being used to set up the device in combination with the disclosure specifically of replies to the host containing the descriptors indicates that as part of the enumeration of the peripheral the host queries the peripheral for the descriptors in order to identify the device and the descriptor information is sent back to the host).

Regarding claim 9, Christian teaches: A testing device comprising: … a first testing device interface configured to receive a device emulation command, wherein the identity field is configurable based on the device emulation command (Christian, e.g., ¶38, “connecting the test executor computing device with a microcontroller on an emulated USB peripheral (EUP) device that has USB support … Specific descriptors, which define a USB profile, are loaded into the EUP device’s microcontroller (503). The device configuration defined by the specific descriptors may be stored in the microcontroller’s RAM. These descriptors include a device identifier related to an actual USB device that the microcontroller should emulate …” Examiner’s note: configuring the identity field is interpreted as consistent with loading the descriptor into the microcontroller’s RAM); 
an emulation program comprising an emulation of a human input device in accordance with the configured identity field (Christian, e.g., ¶30, “… test executor computing device may use this code to load any USB profile including specific descriptors related to a particular USB peripheral device onto a EUP microcontroller … EUP device emulates the functionality of the particular keyboard model for which the descriptor was loaded …” and ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); 
wherein the first testing device interface is further configured to receive an input instruction indicative of an input performable on the emulated human input device (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test …”); 
wherein the emulation program is further configured to emulate an output signal generatable by the emulated human input device in response to the input being performed on the emulated human input device (Christian, e.g., ¶30, “EUP device emulates the functionality of the particular keyboard model for which the descriptor was tested …” See also, e.g., ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); 
a second testing device interface configured to output the emulated output signal to the device driver software to translate the emulated output signal to an event in an application program running on the processor (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test. Responses from the computing device under test are returned to the EUP device, which then returns the responses to the test application …” Examiner’s note: see broadly FIG. 3 disclosing a plurality of device interfaces (wherein the testing device is element 310). Note also that test application runs on the processor of the device that is not the EUP).
wherein the identity field is accessible by the device driver software for recognising the testing device (Tamayo, e.g., ¶¶51-53, “… firmware saves the new device descriptors … last PJL command that the host sends is … command to reset the USB lines … from the point of view of the host, the sequence in step 5 will be seen as a new device is connected … new set of descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device which triggers the installation of the driver being tested.” Examiner’s note: the driver is installed in order to interoperate with (i.e. recognize and communicate with) the connected testing device); loading onto the processor, a [firmware] corresponding to the testing device recognized, wherein the firmware is associated with data in the configured identity field (Tamayo, e.g., ¶53, “seen as a new device is connected … host then performs an enumeration … a new set of device descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device …” Examiner’s note: the definition of “loading” can include both a transfer of software or data or the initialization and preparation of software for execution, such as from memory or storage. As cited above with respect to Christian, based on the loading of a device descriptor, the software of Christian is configured to load a firmware consistent with the descriptor. Tamayo is additionally cited to show that, based on a descriptor or a particular item of software under test, the source of the software can be from outside the device, i.e. it is loaded in the sense of a transfer) for the purpose of enabling the configuration of a testing peripheral device to communicate with a host device in order to test and execute appropriate device driver software (Tamayo, ibid.).
Id.).

Regarding claim 10, the rejection of claim 9 is incorporated, and Christian further teaches: wherein at least one of the first testing device interface or the second testing device interface is a Universal Serial Bus interface (Christian, e.g., ¶38, “connecting the test executor computing device with a microcontroller on an emulated USB peripheral (EUP) device that has USB support and a USB to serial interface chip …” Examiner’s note: USB interfaces are discussed throughout Christian).

Regarding claim 13, Christian teaches: A non-transient computer-readable medium having stored therein instructions which, when executed by a processor, causes the processor to perform a method for testing a device driver software (Christian, e.g., ¶5, “methods and systems that can emulate multiple USB peripherals when testing computing devices and/or systems …” See also, e.g., ¶8, “… run a testing framework … emulate USB hardware device communication drivers …” and ¶39, “test executor computing device (601) may run … an EUP device communications driver …” See also, e.g., FIG. 8 disclosing memory 820 on which a plurality of instructions and data are stored, including for emulating a USB device in a computer system to be tested), the method comprising:
	configuring an identity field of a testing device by sending a device emulation command to the testing device through a first testing device interface (Christian, e.g., ¶38, “connecting the test executor computing device with a microcontroller on an emulated USB peripheral (EUP) device that has USB support … Specific descriptors, which define a USB profile, are loaded into the EUP device’s microcontroller (503). The device configuration defined by the specific descriptors may be stored in the microcontroller’s RAM. These descriptors include a device identifier related to an actual USB device that the microcontroller should emulate …” Examiner’s note: configuring the identity field is interpreted as consistent with loading the descriptor into the microcontroller’s RAM) …
initiating an emulation program on the testing device, the emulation program comprising an emulation of a human input device in accordance with the configured identity field (Christian, e.g., ¶30, “… test executor computing device may use this code to load any USB profile including specific descriptors related to a particular USB peripheral device onto a EUP microcontroller … EUP device emulates the functionality of the particular keyboard model for which the descriptor was loaded …” and ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); 
sending an input instruction to the testing device via the first testing device interface, the input instruction indicative of an input performable on the emulated human input device (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test …”);
wherein the emulation program is configured to emulate an output signal generatable by the emulated human input device in response to the input being performed on the emulated human input device (Christian, e.g., ¶30, “EUP device emulates the functionality of the particular keyboard model for which the descriptor was tested …” See also, e.g., ¶32, “An EUP device may emulate any messaging the real USB peripheral device would send in normal operation …”); and 
wherein a second testing device interface is configured to output the emulated output signal to the device driver software of a further processor to translate the emulated output signal to an event in an application program running on the further processor (Christian, e.g., ¶35, “After enumeration, commands are sent from the test application through the EUP device to the computing device or system under test. Responses from the computing device under test are returned to the EUP device, which then returns the responses to the test application …” Examiner’s note: see broadly FIG. 3 disclosing a plurality of device interfaces (wherein the testing device is element 310) . Note also that test application runs on the processor of the device that is not the EUP).
Christian does not specifically teach that the identify field is accessible by the device driver for recognizing the testing device or loading firmware onto the processor associated with the data in the configured identity field. However, Tamayo does teach: wherein the identity field is accessible by the device driver software for recognising the testing device (Tamayo, e.g., ¶¶51-53, “… firmware saves the new device descriptors … last PJL command that the host sends is … command to reset the USB lines … from the point of view of the host, the sequence in step 5 will be seen as a new device is connected … new set of descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device which triggers the installation of the driver being tested.” Examiner’s note: the driver is installed in order to interoperate with (i.e. recognize and communicate with) the connected testing device); loading onto the processor, a [firmware] corresponding to the testing device recognized, wherein the firmware is associated with data in the configured identity field (Tamayo, e.g., ¶53, “seen as a new device is connected … host then performs an enumeration … a new set of device descriptors is sent by the device emulator. Host then selects the driver appropriate for this new device …” Examiner’s note: the definition of “loading” can include both a transfer of software or data or the initialization and preparation of software for execution, such as from memory or storage. As cited above with respect to Christian, based on the loading of a device descriptor, the software of Christian is configured to load a firmware consistent with the descriptor. Tamayo is additionally cited to show that, based on a descriptor or a particular item of software under test, the source of the software can be from outside the device, i.e. it is loaded in the sense of a transfer) for the purpose of enabling the configuration of a testing peripheral device to communicate with a host device in order to test and execute appropriate device driver software (Tamayo, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian to provide that the identify field is accessible by the device driver for recognizing the testing device and loading firmware onto the processor associated with the data in the configured identity field because the disclosure of Tamayo shows that it was known to those of ordinary skill in the pertinent art to improve a system and method Id.).

Claims 3-6 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Christian in view of Tamayo, and in further view of Halim et al., U.S. 2013/0030786 A1 (hereinafter referred to as “Halim”).

Regarding claim 3, the rejection of claim 1 is incorporated, and Tamayo further teaches: wherein configuring the identity field comprises one of writing a device identifier code into the identity field (Tamayo, e.g., ¶26, “A set of registers … are volatile memory that will hold the descriptors …” and ¶¶50-51, “user then creates a text file composed of the extended PJL commands … that will change the appropriate device descriptors in the device emulator … firmware saves the new descriptors in the memory and registers provided …”).
	Christian in view of Tamayo does not teach configuring the identity field by selecting one device driver code from a plurality of device driver codes stored in the testing device. However, Halim does teach: wherein configuring the identity field comprises … selecting one device identifier code from a plurality of device identifier codes stored in the testing device (Halim, e.g., ¶17, “Both options can use a selector 110 to select one or more of the I/O component to share with the target machine 104. These I/O components can be virtualized using an I/O share controller driver 112 and an I/O share controller 114. One or more virtual devices 116 are created and provided, via the external connector 108a, to the target machine 104”) for the purpose of enabling a user to select a device from a list of devices to emulate with respect to a connected host computing device (Halim, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian in view of Tamayo to provide for configuring the identity field by selecting one device driver code from a plurality of device driver codes stored in the testing device because the disclosure of Halim shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of emulating peripheral USB physical devices to provide for configuring the identity field by selecting one device driver code from a plurality of device driver codes stored in the testing device for the purpose of enabling a user to select a device from a list of devices to emulate with respect to a connected host computing device (Halim, Id.).

Regarding claim 4, the rejection of claim 3 is incorporated, and Tamayo further teaches: wherein the device identifier code comprises a product identifier and a vendor identifier (Tamayo, e.g., FIG. 5, wherein commands include manufacturer name (vendor identifier) and model name (product identifier)).

Regarding claim 5, the rejection of claim 3 is incorporated, and Christian further teaches: wherein the device emulation command comprises the device identifier code (Christian, e.g., ¶38, “connecting the test executor computing device with a microcontroller on an emulated USB peripheral (EUP) device that has USB support … Specific descriptors, which define a USB profile, are loaded into the EUP device’s microcontroller (503). The device configuration defined by the specific descriptors may be stored in the microcontroller’s RAM. These descriptors include a device identifier related to an actual USB device that the microcontroller should emulate …” See also, e.g., Tamayo, at FIG. 5, wherein commands include manufacturer name (vendor identifier) and model name (product identifier)).

Regarding claim 6, the rejection of claim 1 is incorporated, but Christian in view of Tamayo does not teach that running the emulation program comprises either loading the emulation program into the testing device or selecting an emulation program stored on the testing device. However, Halim does teach: wherein running the emulation program comprises at least one of loading the emulation program into the testing device or selecting one emulation program20WO 2018/194512PCT/SG2017/050224 from a plurality of emulation programs stored on the testing device based on the device emulation command (Halim, e.g., ¶18, “selector 110 can then be used to select one of the I/O components to emulate … selector 110 can then receive an input to select one of the I/O component 106 … a previously used I/O component can be automatically selected via a shortcut.” See also, e.g., ¶20, “I/O share controller 114 can create a virtual device 116 to present to the target machine 105. This created virtual device 116 can be based on the I/O component 106 and the determination of the type of virtual device … can include features and limitations of the I/O component 106 … virtual device 116 can represent itself as a device that the target machine 104 has a driver for …” Examiner’s note: the virtual device is a set of emulation instructions that cause emulation of the device type either loaded (generated at the time of user selection) or selected (from a shortcut of one or more previously emulated devices). See more generally ¶¶39-41, 51-54) for the purpose of enabling a user to either generate or select from a list of previously generated ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian in view of Tamayo to provide that running the emulation program comprises either loading the emulation program into the testing device or selecting an emulation program stored on the testing device because the disclosure of Halim shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of emulating peripheral USB physical devices to provide that running the emulation program comprises either loading the emulation program into the testing device or selecting an emulation program stored on the testing device for the purpose of enabling a user to either generate or select from a list of previously generated emulation programs in order to emulate a peripheral USB hardware device to be exercised by a connected host computing device (Halim, Id.).

Regarding claim 12, the rejection of claim 9 is incorporated, but Christian in view of Tamayo does not specifically teach storing a plurality of emulation programs and identifying an emulation program corresponding to the configured identify field from the plurality of emulation programs. However, Halim does teach: a memory configured to store a plurality of emulation programs; and a controller configured to identify the emulation program corresponding to the configured identity field, from the plurality of emulation programs (Halim, e.g., ¶18, “selector 110 can then be used to select one of the I/O components to emulate … selector 110 can then receive an input to select one of the I/O component 106 … a previously used I/O component can be automatically selected via a shortcut.” See also, e.g., ¶20, “I/O share controller 114 can create a virtual device 116 to present to the target machine 105. This created virtual device 116 can be based on the I/O component 106 and the determination of the type of virtual device … can include features and limitations of the I/O component 106 … virtual device 116 can represent itself as a device that the target machine 104 has a driver for …” Examiner’s note: the virtual device is a set of emulation instructions that cause emulation of the device type either loaded (generated at the time of user selection) or selected (from a shortcut of one or more previously emulated devices). See more generally ¶¶39-41, 51-54) for the purpose of enabling a user to either generate or select from a list of previously generated emulation programs in order to emulate a peripheral USB hardware device to be exercised by a connected host computing device (Halim, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian in view of Tamayo to provide that running the emulation program comprises either loading the emulation program into the testing device or selecting an emulation program stored on the testing device because the disclosure of Halim shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of emulating peripheral USB physical devices to provide that running the emulation program comprises either loading the emulation program into the testing device or selecting an emulation program stored on the testing device for the purpose of enabling a user to either generate or select from a list of previously generated emulation programs in order to emulate a peripheral USB hardware device to be exercised by a connected host computing device (Halim, Id.).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Christian in view of Tamayo, and in further view of Wells et al., U.S. 2019/0217193 A1 (hereinafter referred to as “Wells”).

Regarding claim 11, the rejection of claim 9 is incorporated, and Christian further teaches: wherein the emulated human input device is one of a keyboard (Christian, e.g., ¶30, “test executor computing device may provide specific descriptor information to the EU device for a particular keyboard model …”), a mouse (Christian, e.g., ¶42, “the EUP device may first emulate a mouse”).
	Christian in view of Tamayo does not teach that the emulated input device may be a joystick or game controller. However, Wells does teach: wherein the emulated human input device is one of a joystick or a game controller (Wells, e.g., ¶3, describing methods of emulating a virtual game controller, and FIGs. 3-4 and ¶¶74-76 describing emulating joystick movement inputs, i.e., in this case the device at issue is either or both of a joystick or a game controller comprising a joystick) for the purpose of facilitating the emulation of a joystick or a game controller using a different hardware device (Wells, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of emulating peripheral USB physical devices of Christian in view of Tamayo to provide that the emulated input device may be a joystick or game controller because the disclosure of Wells shows that it was known to those of ordinary skill in the pertinent art to improve a system and method of emulating peripheral USB physical devices to provide that the emulated input device may be a Id.).

Response to Arguments
In the Remarks, Applicants Argue: Because Christian discloses a means for configuring a USB peripheral device to emulate particular firmware, rather than individually loading each individual firmware, this reference teaches away from the claimed combination (Resp. at 7). Further, Tamayo discloses installation and setting up of a device driver, and therefore does not teach or suggest the loading of firmware (id. at 8). Accordingly, claims 1, 9 and 13 are in condition for allowance (id.). The dependent claims are likewise allowable based at least on their dependence from claims 1, 9 and 13 (id. at 8-9).
	Examiner’s Response: Regarding the interpretation of to “load” the firmware, Examiner notes that to load an item of code can include to initialize and prepare for execution, such as from memory, or to transfer the code from one device to another. Christian discloses loading the firmware in accordance with the first definition; that is, Christian specifically teaches “test executor computing device may use this code to load any USB profile including specific descriptors related to a particular USB peripheral device onto a EUP microcontroller.” Examiner cited additionally to Tamayo to disclose that, based on an identification of a particular item of code to be tested, that item of code could be loaded onto the device under test in the more specific sense of a transfer. In combination with Christian’s teaching that a particular firmware could be identified for testing to emulate a peripheral device, Tamayo suggests that a person of ordinary skill in the art would know that based on an identification of a piece of software under 
	In view of the foregoing, Examiner is not persuaded that the claims, as amended, are in condition for allowance, and maintains the rejections under the new grounds set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
D. Eschweiler and V. Lindenstruth, "Test driven development for device drivers and rapid hardware prototyping," 2015 IEEE Eighth International Conference on Software Testing, Verification and Validation Workshops (ICSTW), 2015, pp. 1-9, teaches systems and methods 
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191